DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2020 has been entered.

Status of Claims
This action is in reply to the claims filed on 4/13/2020.  The Examiner notes claims 1-9, 11, 13-17, 19-20, & 22-23 are currently pending and have been examined; claim 21 has been canceled without prejudice, claims 1 & 19 are currently amended.  Please see the Response to Arguments section below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 & 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2014/0237753 A1) in view of Wimsatt et al. (US 4,314,385 A) further in view of Worwag (US 2004/0103496 A1), hereinafter Conrad, Wimsatt, & Worwag, respectively.
Regarding claim 1 (Currently Amended),

Conrad may not explicitly disclose a cleaning solution delivery system comprising a liquid reservoir and a cleaning solution fluid flow path extending from the liquid reservoir to at least one delivery nozzle; or wherein the dirty fluid flow path upstream of the separation stage comprises a removable portion that extends from a position below the moveable joint to a position above the moveable joint.
However Wimsatt teaches a cleaning solution delivery system [Fig 4-5] comprising a liquid reservoir and a cleaning solution fluid flow path extending from the liquid reservoir to at least one delivery nozzle [Fig 4-5 & 8, the system has #9 and flow path from #98 to #114 and finally to #120].
However Worwag teaches a vacuum surface cleaner head wherein the dirty fluid flow path [Fig 17, ¶34; the dirty flow path extends from #3' to 2 which would be connected to the rest of a vacuum cleaner] upstream of the separation stage [¶34] comprises a removable portion [#33'] that extends from a position [Fig 17, ¶56; the end of #33' connected to #3' is the position below the movable joint] below the moveable joint [Fig 17; the movable joint is between the end of #33' that connect to #3' and #2] to a position above the moveable joint [Fig 17, #2 is above the movable joint]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface clearing apparatus as disclosed by Conrad to have a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the removable portion as disclosed by Conrad to have the removable portion extend from a position below the movable joint as disclosed by Worwag.  One of ordinary skill in the art would have been motivated to make this modification to have interchangeable cleaning heads for different surface cleaning requirements thereby increasing the versatility of the vacuum cleaner [Worwag:  ¶6 & ¶56].
Regarding claim 2 (Previously Presented),
Conrad as modified teaches the upright surface cleaning apparatus of claim 1, wherein the removable portion has an absence of a treatment member [Conrad:  Fig 1-3 & 5-13, from #5 to the end of #7 there is no treatment member].
Regarding claim 3 (Previously Presented),
Conrad as modified teaches upright surface cleaning apparatus of claim 1, wherein the removable portion comprises a flexible hose [Conrad:  Fig 1-3, 5-13, & 54-58, #7 & #113].
Regarding claim 4 (Previously Presented),
Conrad as modified teaches the upright surface cleaning apparatus of claim 1, wherein the removable portion comprises a plurality of individual segments [Conrad:  Fig 1-3, 5-13, 54-58, & 65-66, ¶304 & ¶308].
Regarding claim 5 (Previously Presented),
Conrad as modified teaches upright surface cleaning apparatus of claim 4, wherein at least one of the segments is rigid [Conrad:  Fig 1-3, 5-13, 54-58, & 65-66, ¶134 & ¶144-¶145, #101 & #102].
Regarding claim 6 (Previously Presented),
Conrad as modified teaches upright surface cleaning apparatus of claim 4, wherein one or more of the segments is removable without removing all of the segments concurrently [Conrad:  Fig 1-3, 5-13, 
Regarding claim 7 (Previously Presented),
Conrad as modified teaches upright surface cleaning apparatus of claim 1, wherein the moveable joint comprises a pivot joint [Conrad:  Fig 1-3, 5-13, 54-58, & 65-66, ¶143, #103].
Regarding claim 8 (Previously Presented),
Conrad as modified teaches the upright surface cleaning apparatus of claim 1, wherein the removable portion extends through a pivot joint [Conrad:  Fig 1-3, 5-13, 54-58, & 65-66, ¶143].
Regarding claim 9 (Previously Presented),
Conrad as modified teaches the upright surface cleaning apparatus of claim 1, wherein the removable portion comprises at least a portion of the removable portion is transparent [In the Office Action dated 2/14/2020, the Examiner took Official Notice that a person having ordinary skill in the art would make hoses and/or conduit transparent to locate and clean clogs or obstructions in the fluid flow path is old and well known in the vacuum cleaner art.  Applicant has failed to traverse the(se) statement(s).  As such, and in accordance with MPEP §2144.03, the statements are now considered admitted prior art].
Regarding claim 10 (Canceled),
Regarding claim 11 (Previously Presented),
Conrad as modified teaches the upright surface cleaning apparatus of claim 1, wherein the removable portion comprises the moveable joint [Worwag:  Fig 17].
Regarding claim 12 (Canceled),
Regarding claim 13 (Previously Presented),
Conrad as modified teaches the upright surface cleaning apparatus of claim 1, wherein the dirty fluid inlet comprises a brush chamber and the removable portion extends from the brush chamber to the separation stage [Conrad:  Fig 1, 4-5, ¶376, #7 & #100 are removable; Worwag:  Fig 17, from the brush chamber in #3' to the #2 is removable].
Regarding claim 14 (Previously Presented),
Conrad as modified teaches the upright surface cleaning apparatus of claim 13, wherein the separation stage comprises a liquid separator [Wimsatt:  Fig 4-5 & 7, #124].

Conrad as modified teaches the upright surface cleaning apparatus of claim 13, wherein the removable portion is removable with the separation stage [Conrad:  Fig 5-6, 8-10, 12, 28, ¶249; Worwag:  #33' can be removed with #2 of Conrad].
Regarding claim 16 (Previously Presented),
Conrad as modified teaches the upright surface cleaning apparatus of claim 15, wherein the separation stage is removable as a sealed unit other than a separation stage fluid inlet and a separation stage fluid outlet [Conrad:  Fig 5-6, 8-10, 12, 28, ¶249; Wimsatt:  Fig 4-5 & 7].
Regarding claim 17 (Previously Presented),
Conrad as modified teaches the upright surface cleaning apparatus of claim 1, wherein the removable portion is removable with the liquid reservoir [Conrad:  Fig 5-6, 8-10, 12, 28, ¶249; Worwag:  #33' can be removed with #2 of Conrad].
Regarding claim 18 (Canceled),

Claim(s) 19-20 & 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad in view of Kah, Jr. (US 2011/0296648 A1) further in view of Worwag further in view of Wimsatt; hereinafter Kah.
Regarding claim 19 (Currently Amended),
Conrad teaches a surface cleaning apparatus [Fig 1, #1] comprising: a) a surface cleaning head comprising a dirty fluid inlet [Fig 1-4, ¶135, #5] and…; b)…; and, c) a dirty fluid flow path extending from the dirty fluid inlet head to a clean air outlet [Fig 1-4, ¶135, #5 to #6], wherein the fluid flow path downstream…comprises a removable portion [Fig 1-12, #7 & #100 are removable from #1 downstream from #3] wherein the removable portion is removable…in the absence of removing a motor with the removable portion [Fig 1; as the motor is in #4 and the removable portion is downstream from #4 the removable portion is removable in the absence of removing the motor with the removable portion].
Conrad may not explicitly disclose a surface cleaning head comprising a dirty fluid inlet and a liquid separator, the liquid separator comprising a collection container; or wherein the fluid flow path downstream of the liquid separator comprises a removable portion.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface cleaning head as disclosed by Conrad to have a liquid separator with a collection chamber as disclosed by Kah.  One of ordinary skill in the art at the time of the invention would have been motivated to make this modification since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See MPEP 2143(B).  In the instant case, Conrad can be a wet-dry vacuum and/or a carpet extractor (¶134) which would be known to have a liquid separator with a collection chamber for storing the separated dirty liquid.
Conrad as modified may not explicitly disclose wherein the removable portion is removable with the collection container from the surface cleaning apparatus.
However Worwag teaches the removable portion is removable with the collection container [Fig 17, #33' removed the moveable joint and combined with Kah the collection container can be housed in #33' and removed together].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the removable portion as disclosed by Conrad as modified to be removable with the collection chamber as disclosed by Worwag.  One of ordinary skill in the art would have been motivated to make this modification to have interchangeable cleaning heads [Worwag:  ¶56]
Conrad as modified may not explicitly disclose a cleaning solution delivery system comprising a liquid reservoir and a cleaning fluid flow path extending from the liquid reservoir to at least one delivery nozzle
However Wimsatt teaches a cleaning solution delivery system [Fig 4-5] comprising a liquid reservoir and a cleaning solution fluid flow path extending from the liquid reservoir to at least one delivery 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface clearing apparatus as disclosed by Conrad as modified to have a cleaning solution delivery system comprising a liquid reservoir and a cleaning solution fluid flow path extending from the liquid reservoir to at least one delivery nozzle as disclosed by Wimsatt.  One of ordinary skill in the art would have been motivated to make this modification to dispense a cleaning solution to increase dirt particle removal and remove carpet discoloration [Wimsatt:  Col 2, lines 6-13; Conrad:  ¶134, can be a wet-dry vacuum and/or a carpet extractor and have a cleaning solution delivery system for liquid cleaning].
Regarding claim 20 (Previously Presented),
Conrad as modified teaches the surface cleaning apparatus of claim 19 further comprising an air treatment member downstream of the liquid separator [Conrad:  if the liquid separator of Kah is in #3 then #4 is downstream from it].
Regarding claim 21 (Canceled),
Regarding claim 22 (Previously Presented),
Conrad as modified teaches the surface cleaning apparatus of claim 20 wherein the surface cleaning apparatus is an upright surface cleaning apparatus having an upright section moveably mounted to the surface cleaning head, the surface cleaning head including a moveable joint whereby the upright section is moveable between an upright storage position and a reclined surface cleaning position [Conrad:  Fig 1-12, #1 has #2 connected to #3 including #19], the upright section comprising the air treatment member [Conrad:  Fig 1-4, #4 is part of #2] and the removable portion comprises the moveable joint [The teachings of Worwag makes #19 of Conrad (Fig 3 & 6) removable with #100]. 
Regarding claim 23 (Previously Presented),
Conrad as modified teaches the surface cleaning apparatus of claim 20 wherein the surface cleaning apparatus is an upright surface cleaning apparatus having an upright section moveably mounted to the surface cleaning head, the surface cleaning head including a moveable joint whereby the upright section is moveable between an upright storage position and a reclined surface cleaning position [Conrad:  Fig 1-12, #1 has #2 connected to #3 including #19], the upright section comprising the air 

Response to Arguments
35 U.S.C. 103 Rejection
Applicant's arguments, see Pages 6-9, filed 4/13/2020 have been fully considered and are not persuasive.
The Applicant argues that:
Worwag teaches that the motor is removed with the removable portion and cannot read on the limitations of claim 1 and 19 that state the removable portion is removable in the absence of removing a motor with the removable portion.However Worwag is only relied upon to teach that the movable joint can be part of the removable portion. Conrad has the suction motor in the upright section and Worwag modifies the cleaning head to have the brush assembly/chamber be interchangeable and thereby makes the movable joint of Conrad part of the removable portion. Additionally Conrad discloses different attachments that may include their own motors which can be attached to the removable portion (¶157). Therefore Worwag is not relied on to teach a motor in the removable section but that the movable joint can be part of the removable portion.
Kah's collection container can only be a solid container.However in ¶69-¶70 the collection container can also contain water making it a liquid collection container. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723